Title: To George Washington from Gardoqui, 29 October 1787
From: Gardoqui, Diego Maria de
To: Washington, George



New york 29th Ocbre 1787.

Permitt me my dear Sir to intrude upon your rural repose once more with a subjectt that from the moment that I became acquainted with the United States I have exerted myself with unabated zeal to establish a permanent & sincere amity between our two countrys on the principles of mutual interest.
No two nations in the world in my opinion apply so exactly to each other.

On such solid bassis I hoped to have founded a national connexion which wou’d have dayly acquair’d strength from the experience of it’s advontages & did not doubt but the objectt of my wishes wou’d have been acomplish’d with facility.
The generous conductt & views of my Royal Master shine highly with the most sincere freindship & had I mett with a consonant temper in all the states, the great work wou’d have long ago been compleated & our Countrys wou’d have been now in the actual enjoyment of the Conforts & adventages of a freindly intercourse. But the oppossition of Virginia express’d by the published instructions of the last Assembly to her Delegates in Congress has perhaps obstructted the conclussion of the negociation.
These instructions I doubt not must have reach’d the Courts of Madrid & London.
By the publick prints from the last of those places it is assur’d that one of their most ablest politicians has been order’d to the former, & I think we must give it for granted that he will indubitaby avail himself of the above mention’d opossition & instructions.
I leave to your superior penetration to judge of what the consequences may be & whether some thing ought not to be done immidiatly, beleiving it from my heart to be highly essencial to the true interest of the United States, before it is too latte.
I cannot refrain from making this candid communication to you convinced that your constant attachment to the publick good will prompt you to take into consideration these truths & that your Knowledge of my conductt will induce you to attribute this confidence to my sincere desire to promote the harmony & interest of the two nations & to the reluctance which I feel in the prospectt of being obliged to abandon an objectt which has so long held the first place in my heart & which I beleive to be essential to the interest & prosspectt of our two Countries.
Give me leave to congratulate you & to express my sincere joy on the happy escape you made in a Bridge in the way home.
May the Allmighty continue preserving you for many years for the good of this country & of mankind in general & permitt me to conclude with my most humble respectts to your worthy Lady & with unfeighned assurances that I have the honor to be

with the highest consideration & respectt Dear Sir Your most obedt & very humble servt

James Gardoqui

